Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art did not suggest the sequence of actions claimed by the applicant of capturing keystrokes, determining the end of a sentence or phrase, determining an aggregated risk score by identifying a possible variations for the sentence or phrase, and then based on a comparison to a threshold, precluding the keystroke signal from reaching a target application.  Though the various aspects themselves are obvious, the combination of these features in the sequence claimed was not found to be taught or suggested by the prior art of record.  For example, U.S. Patent Number 7,028,259 shows a conventional way of catching typographical errors but there is no suggestion of assessing such error for risks in the manner claimed.  U.S. Patent Application Publication Number 2013/0110748 by Talati et al. suggests assessing phrases for problematic content but it does not generate a risks score in the manner claimed and does not perform the actions of precluding the original sentence or phrase from making it to an application.  U.S. Patent Application Publication Number 2015/0089578 by Schofield teaches examining text for policy violations but it does not do so in the same manner, sentence by sentence, and does not use typographical variations in the analysis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442